             Case 1:20-cv-00649 Document 1 Filed 07/02/20 Page 1 of 5



                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEW MEXICO

UNITED STATES OF AMERICA,

              Plaintiff,

       vs.                                              CIVIL NO.

STATE OF NEW MEXICO Property Tax Division,
Taxation and Revenue Department,

              Defendants.

                                    COMPLAINT


       The United States of America, for its complaint against the defendants, states the

following:

       1. This action is brought under 28 U.S.C. ' 1345 at the request of the Internal

Revenue Service, (“IRS”) by the United States Attorney, District of New Mexico, as

authorized by the Attorney General.

       2. Venue properly lies within this Court's jurisdiction.

       3. Defendant(s) are the State of New Mexico, Property Tax Division, Taxation

and Revenue Department as the holder of proceeds from a tax sale, the non-judicial tax

sale was for failure by the property owners to pay property taxes.

       4. State of New Mexico, Property Tax Division, Taxation and Revenue

Department executed a non-judicial foreclosure on the property of Linda Jo Allen for

past due property taxes and sold the property, commonly known as 8205 Calle Avion




                                             1
            Case 1:20-cv-00649 Document 1 Filed 07/02/20 Page 2 of 5



NE, Albuquerque, NM, 87113, pursuant to N.M. Stat. §7-38-66. The non-judicial sale

was conducted on or about November 7th, 2019. Exhibit 1.

      5. The property was sold for $135,000 from which the property tax division was

paid in full, including reasonable fees and costs for conducting the sale. The estimated

amount applied to past due property taxes and related costs is $26,000. There is now a

surplus of funds in the approximate amount of $109,000 being held by the State of New

Mexico, Property Tax Division.

      6. Notices of Federal Tax Liens, (“NFTL”) were appropriately filed in Bernalillo

County, Albuquerque, New Mexico, by the IRS to protect the government’s interest in

the real property owned by taxpayer Linda Jo Allen. Liens were filed on 11/15/2010,

03/07/2012, and 11/04/2015. The Lien Serial Numbers are 717130510 in the amount of

$83,153.38; 850946112 in the amount of $8,347.35; 183351315 in the amount of

$7,410.55, and 183437915 in the amount of $12,031.83. The amount due on these liens

remains unpaid with a current balance of $186,866.47 accrued through April 1, 2020.

Copies of the liens are attached as Exhibits 3 – 6. A partial revocation has been

requested for lien serial number 717130510 for tax period 30-200812 and a refile of this

same lien has been requested for tax period 30-200912.

      7. The liens were filed for forms 1040 for personal income taxes owed by Linda

Allen for tax years 2008, 2009, 2010, 2011, 2012 & 2013.

      8. There appears to be one other creditor ahead of the Internal Revenue

Service who may claim an interest in the excess proceeds. A transcript of Judgment

was filed on January 25, 2007 in the amount of $2,925.23 with document number


                                            2
             Case 1:20-cv-00649 Document 1 Filed 07/02/20 Page 3 of 5



2007013232 in favor of Cosmos Financial, LLC, with reference to New Mexico Court

Case No. D-202-CV-200509435. Court records show that the judgment was satisfied on

May 8, 2008. However, there is no release of the lien filed with Bernalillo County. See

Exhibits 7 and 8, attached.

       9. The State of New Mexico Taxation and Revenue may also claim an interest

in the excess proceeds by way of a state tax lien recorded on February 08, 2017,

document number 2017011689. The lien is junior and inferior to the NFTLs, which were

filed prior to the state tax lien.

       10. State of New Mexico, Property Tax Division, Taxation and Revenue

Department, executed a non-judicial foreclosure on the property of Mary Murphey for

past due property taxes and sold the property in order to collect unpaid property taxes.

The State of New Mexico, Property Tax Division, sold the Murphy property commonly

known as 51 Las Tusas Road, Ranchos de Taos, NM, 87557, on or about September

13, 2019. Exhibit 2.

       11. Based on information provided by IRS Collection, the Mary Murphey Real

Property was sold to a third-party for $125,000 to satisfy delinquent property taxes of

$10,489.98 pursuant to N.M. Stat. §7-38-66. 11. The IRS filed NFTL’s in Taos County,

New Mexico, on August 7, 2013, and September 28, 2015, in the amounts of

$735,965.81 and $59,941.35, respectively. The outstanding balance through April 30,

2020, is $1,054,610.30. The NFTL’s are attached hereto as exhibits 9 and 10.

       12. Murphey has outstanding tax liabilities for the years 2007, 2008, 2011, and

2012, for which the NFTL’s show the balance due and owing.


                                            3
             Case 1:20-cv-00649 Document 1 Filed 07/02/20 Page 4 of 5



       13. Pursuant to N.M. Stat. §7-38-71.A(4), the surplus funds being held by the

State shall be paid to the former owner of the property after payment of certain costs,

the delinquent taxes, and penalties and interest owed to the State. The IRS has

outstanding liens against the Taxpayer pursuant to I.R.C. §6321 which attach to all of

the Taxpayer’s property including her right to the surplus funds.

       14. In order for the State to pay the excess proceeds to the IRS, the IRS must

obtain an order from the appropriate court directing the State to pay the IRS from the

surplus proceeds the amount owed by the former property owners for their delinquent

federal taxes.

       WHEREFORE, the United States requests the following:

       A. The United States' liens on the real property and the excess proceeds be

declared first and prior liens.

       B. The Court direct and issue an order to the State of New Mexico, Property

Tax Division, Taxation and Revenue Department, to pay to the IRS the remaining

excess proceeds from the sale of the Allen and Murphey property tax sales, for payment

of their delinquent federal taxes.




                                            4
     Case 1:20-cv-00649 Document 1 Filed 07/02/20 Page 5 of 5



C. And for such other and further relief as the Court deems appropriate.

                                              Respectfully Submitted:

                                              JOHN C. ANDERSON
                                              United States Attorney

                                              /s/ Electronically filed 7/2/20
                                              MANUEL LUCERO
                                              Assistant U.S. Attorney
                                              P.O. Box 607
                                              Albuquerque, NM 87103
                                              (505) 346-7274
                                              manny.lucero@usdoj.gov




                                    5
                                         Case 1:20-cv-00649 Document 1-1 Filed 07/02/20 Page 1 of 2
JS 44 (Rev. 09/19)                                                         CIVIL COVER SHEET
The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the
purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)

I. (a) PLAINTIFFS                                                                                             DEFENDANTS
United States of America,                                                                                    State of New Mexico, Property Tax Division, Taxation

    (b) County of Residence of First Listed Plaintiff                                                         County of Residence of First Listed Defendant              Bernalillo
                                  (EXCEPT IN U.S. PLAINTIFF CASES)                                                                   (IN U.S. PLAINTIFF CASES ONLY)
                                                                                                              NOTE:      IN LAND CONDEMNATION CASES, USE THE LOCATION OF
                                                                                                                         THE TRACT OF LAND INVOLVED.

    (c) Attorneys (Firm Name, Address, and Telephone Number)                                                   Attorneys (If Known)
Manuel Lucero
U.S. Attorney's Office
201 Third Street, NW, Ste. 900, Albuquerque, NM 87102 505-346-7274

II. BASIS OF JURISDICTION (Place an “X” in One Box Only)                                         III. CITIZENSHIP OF PRINCIPAL PARTIES (Place an “X” in One Box for Plaintiff
                                                                                                          (For Diversity Cases Only)                                        and One Box for Defendant)
’ 1    U.S. Government                ’ 3     Federal Question                                                                     PTF       DEF                                           PTF      DEF
         Plaintiff                              (U.S. Government Not a Party)                        Citizen of This State         ’ 1       ’ 1       Incorporated or Principal Place       ’ 4     ’ 4
                                                                                                                                                         of Business In This State

’ 2    U.S. Government                ’ 4     Diversity                                              Citizen of Another State          ’ 2    ’    2   Incorporated and Principal Place    ’ 5     ’ 5
         Defendant                              (Indicate Citizenship of Parties in Item III)                                                             of Business In Another State

                                                                                                     Citizen or Subject of a           ’ 3    ’    3   Foreign Nation                      ’ 6     ’ 6
                                                                                                       Foreign Country
IV. NATURE OF SUIT (Place an “X” in One Box Only)                                                                                             Click here for: Nature of Suit Code Descriptions.
           CONTRACT                                             TORTS                                  FORFEITURE/PENALTY                         BANKRUPTCY                    OTHER STATUTES
’   110 Insurance                        PERSONAL INJURY                PERSONAL INJURY              ’ 625 Drug Related Seizure          ’ 422 Appeal 28 USC 158          ’ 375 False Claims Act
’   120 Marine                       ’   310 Airplane                 ’ 365 Personal Injury -              of Property 21 USC 881        ’ 423 Withdrawal                 ’ 376 Qui Tam (31 USC
’   130 Miller Act                   ’   315 Airplane Product               Product Liability        ’ 690 Other                               28 USC 157                       3729(a))
’   140 Negotiable Instrument                 Liability               ’ 367 Health Care/                                                                                  ’ 400 State Reapportionment
’   150 Recovery of Overpayment      ’   320 Assault, Libel &               Pharmaceutical                                                 PROPERTY RIGHTS                ’ 410 Antitrust
        & Enforcement of Judgment             Slander                       Personal Injury                                              ’ 820 Copyrights                 ’ 430 Banks and Banking
’   151 Medicare Act                 ’   330 Federal Employers’             Product Liability                                            ’ 830 Patent                     ’ 450 Commerce
’   152 Recovery of Defaulted                 Liability               ’ 368 Asbestos Personal                                            ’ 835 Patent - Abbreviated       ’ 460 Deportation
        Student Loans                ’   340 Marine                         Injury Product                                                     New Drug Application       ’ 470 Racketeer Influenced and
        (Excludes Veterans)          ’   345 Marine Product                 Liability                                                    ’ 840 Trademark                        Corrupt Organizations
’   153 Recovery of Overpayment               Liability                PERSONAL PROPERTY                         LABOR                     SOCIAL SECURITY                ’ 480 Consumer Credit
        of Veteran’s Benefits        ’   350 Motor Vehicle            ’ 370 Other Fraud              ’ 710 Fair Labor Standards          ’ 861 HIA (1395ff)                     (15 USC 1681 or 1692)
’   160 Stockholders’ Suits          ’   355 Motor Vehicle            ’ 371 Truth in Lending                Act                          ’ 862 Black Lung (923)           ’ 485 Telephone Consumer
’   190 Other Contract                       Product Liability        ’ 380 Other Personal           ’ 720 Labor/Management              ’ 863 DIWC/DIWW (405(g))               Protection Act
’   195 Contract Product Liability   ’   360 Other Personal                 Property Damage                 Relations                    ’ 864 SSID Title XVI             ’ 490 Cable/Sat TV
’   196 Franchise                            Injury                   ’ 385 Property Damage          ’ 740 Railway Labor Act             ’ 865 RSI (405(g))               ’ 850 Securities/Commodities/
                                     ’   362 Personal Injury -              Product Liability        ’ 751 Family and Medical                                                   Exchange
                                             Medical Malpractice                                            Leave Act                                                     ’ 890 Other Statutory Actions
        REAL PROPERTY                      CIVIL RIGHTS                PRISONER PETITIONS            ’ 790 Other Labor Litigation          FEDERAL TAX SUITS              ’ 891 Agricultural Acts
’   210 Land Condemnation            ’   440 Other Civil Rights         Habeas Corpus:               ’ 791 Employee Retirement           ’ 870 Taxes (U.S. Plaintiff      ’ 893 Environmental Matters
’   220 Foreclosure                  ’   441 Voting                   ’ 463 Alien Detainee                 Income Security Act                  or Defendant)             ’ 895 Freedom of Information
’   230 Rent Lease & Ejectment       ’   442 Employment               ’ 510 Motions to Vacate                                            ’ 871 IRS—Third Party                  Act
’   240 Torts to Land                ’   443 Housing/                       Sentence                                                            26 USC 7609               ’ 896 Arbitration
’   245 Tort Product Liability               Accommodations           ’ 530 General                                                                                       ’ 899 Administrative Procedure
’   290 All Other Real Property      ’   445 Amer. w/Disabilities -   ’ 535 Death Penalty                  IMMIGRATION                                                          Act/Review or Appeal of
                                             Employment                 Other:                       ’ 462 Naturalization Application                                           Agency Decision
                                     ’   446 Amer. w/Disabilities -   ’ 540 Mandamus & Other         ’ 465 Other Immigration                                              ’ 950 Constitutionality of
                                             Other                    ’ 550 Civil Rights                   Actions                                                              State Statutes
                                     ’   448 Education                ’ 555 Prison Condition
                                                                      ’ 560 Civil Detainee -
                                                                            Conditions of
                                                                            Confinement
V. ORIGIN (Place an “X” in One Box Only)
’ 1 Original             ’ 2 Removed from                 ’ 3         Remanded from             ’ 4 Reinstated or       ’ 5 Transferred from     ’ 6 Multidistrict                  ’ 8 Multidistrict
    Proceeding               State Court                              Appellate Court               Reopened                Another District             Litigation -                   Litigation -
                                                                                                                        (specify)                        Transfer                      Direct File
                                          Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes unless diversity):
                                           28 USC § 1345
VI. CAUSE OF ACTION Brief description of cause:
                                           Payment of excess proceeds from foreclosure sale
VII. REQUESTED IN     ’ CHECK IF THIS IS A CLASS ACTION                                                 DEMAND $                                   CHECK YES only if demanded in complaint:
     COMPLAINT:          UNDER RULE 23, F.R.Cv.P.                                                         109,000.00                               JURY DEMAND:         ’ Yes      ’ No
VIII. RELATED CASE(S)
                       (See instructions):
      IF ANY                               JUDGE                                                                                             DOCKET NUMBER
DATE                                                                     SIGNATURE OF ATTORNEY OF RECORD
07/02/2020                                                              /s/ Manuel Lucero
FOR OFFICE USE ONLY

    RECEIPT #                     AMOUNT                                     APPLYING IFP                                      JUDGE                          MAG. JUDGE

                 Print                               Save As...                                                                                                                  Reset
JS 44 Reverse (Rev. 09/19)     Case 1:20-cv-00649 Document 1-1 Filed 07/02/20 Page 2 of 2
                     INSTRUCTIONS FOR ATTORNEYS COMPLETING CIVIL COVER SHEET FORM JS 44
                                                               Authority For Civil Cover Sheet

The JS 44 civil cover sheet and the information contained herein neither replaces nor supplements the filings and service of pleading or other papers as
required by law, except as provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is
required for the use of the Clerk of Court for the purpose of initiating the civil docket sheet. Consequently, a civil cover sheet is submitted to the Clerk of
Court for each civil complaint filed. The attorney filing a case should complete the form as follows:

I.(a)    Plaintiffs-Defendants. Enter names (last, first, middle initial) of plaintiff and defendant. If the plaintiff or defendant is a government agency, use
         only the full name or standard abbreviations. If the plaintiff or defendant is an official within a government agency, identify first the agency and
         then the official, giving both name and title.
  (b)    County of Residence. For each civil case filed, except U.S. plaintiff cases, enter the name of the county where the first listed plaintiff resides at the
         time of filing. In U.S. plaintiff cases, enter the name of the county in which the first listed defendant resides at the time of filing. (NOTE: In land
         condemnation cases, the county of residence of the "defendant" is the location of the tract of land involved.)
  (c)    Attorneys. Enter the firm name, address, telephone number, and attorney of record. If there are several attorneys, list them on an attachment, noting
         in this section "(see attachment)".

II.      Jurisdiction. The basis of jurisdiction is set forth under Rule 8(a), F.R.Cv.P., which requires that jurisdictions be shown in pleadings. Place an "X"
         in one of the boxes. If there is more than one basis of jurisdiction, precedence is given in the order shown below.
         United States plaintiff. (1) Jurisdiction based on 28 U.S.C. 1345 and 1348. Suits by agencies and officers of the United States are included here.
         United States defendant. (2) When the plaintiff is suing the United States, its officers or agencies, place an "X" in this box.
         Federal question. (3) This refers to suits under 28 U.S.C. 1331, where jurisdiction arises under the Constitution of the United States, an amendment
         to the Constitution, an act of Congress or a treaty of the United States. In cases where the U.S. is a party, the U.S. plaintiff or defendant code takes
         precedence, and box 1 or 2 should be marked.
         Diversity of citizenship. (4) This refers to suits under 28 U.S.C. 1332, where parties are citizens of different states. When Box 4 is checked, the
         citizenship of the different parties must be checked. (See Section III below; NOTE: federal question actions take precedence over diversity
         cases.)

III.     Residence (citizenship) of Principal Parties. This section of the JS 44 is to be completed if diversity of citizenship was indicated above. Mark this
         section for each principal party.

IV.      Nature of Suit. Place an "X" in the appropriate box. If there are multiple nature of suit codes associated with the case, pick the nature of suit code
         that is most applicable. Click here for: Nature of Suit Code Descriptions.

V.       Origin. Place an "X" in one of the seven boxes.
         Original Proceedings. (1) Cases which originate in the United States district courts.
         Removed from State Court. (2) Proceedings initiated in state courts may be removed to the district courts under Title 28 U.S.C., Section 1441.
         Remanded from Appellate Court. (3) Check this box for cases remanded to the district court for further action. Use the date of remand as the filing
         date.
         Reinstated or Reopened. (4) Check this box for cases reinstated or reopened in the district court. Use the reopening date as the filing date.
         Transferred from Another District. (5) For cases transferred under Title 28 U.S.C. Section 1404(a). Do not use this for within district transfers or
         multidistrict litigation transfers.
         Multidistrict Litigation – Transfer. (6) Check this box when a multidistrict case is transferred into the district under authority of Title 28 U.S.C.
         Section 1407.
         Multidistrict Litigation – Direct File. (8) Check this box when a multidistrict case is filed in the same district as the Master MDL docket.
         PLEASE NOTE THAT THERE IS NOT AN ORIGIN CODE 7. Origin Code 7 was used for historical records and is no longer relevant due to
         changes in statue.

VI.      Cause of Action. Report the civil statute directly related to the cause of action and give a brief description of the cause. Do not cite jurisdictional
         statutes unless diversity. Example: U.S. Civil Statute: 47 USC 553 Brief Description: Unauthorized reception of cable service

VII.     Requested in Complaint. Class Action. Place an "X" in this box if you are filing a class action under Rule 23, F.R.Cv.P.
         Demand. In this space enter the actual dollar amount being demanded or indicate other demand, such as a preliminary injunction.
         Jury Demand. Check the appropriate box to indicate whether or not a jury is being demanded.

VIII. Related Cases. This section of the JS 44 is used to reference related pending cases, if any. If there are related pending cases, insert the docket
      numbers and the corresponding judge names for such cases.

Date and Attorney Signature. Date and sign the civil cover sheet.
Case 1:20-cv-00649 Document 1-2 Filed 07/02/20 Page 1 of 4
Case 1:20-cv-00649 Document 1-2 Filed 07/02/20 Page 2 of 4
Case 1:20-cv-00649 Document 1-2 Filed 07/02/20 Page 3 of 4
Case 1:20-cv-00649 Document 1-2 Filed 07/02/20 Page 4 of 4
Case 1:20-cv-00649 Document 1-3 Filed 07/02/20 Page 1 of 1
Case 1:20-cv-00649 Document 1-4 Filed 07/02/20 Page 1 of 1
Case 1:20-cv-00649 Document 1-5 Filed 07/02/20 Page 1 of 1
Case 1:20-cv-00649 Document 1-6 Filed 07/02/20 Page 1 of 1
Case 1:20-cv-00649 Document 1-7 Filed 07/02/20 Page 1 of 1
Case 1:20-cv-00649 Document 1-8 Filed 07/02/20 Page 1 of 1
Caselookup - Case Detail                                                                                    Page 1 of 3
                     Case 1:20-cv-00649 Document 1-9 Filed 07/02/20 Page 1 of 3


   Case Lookup
                                                                                                              Exit


            Name Search                       Case Number Search                    DWI Search

             Case Detail


                                   COSMOS FINANCIAL VS ALLEN L

                                                    CASE DETAIL

             CASE NUMBER                 CURRENT JUDGE           FILING DATE               COURT

      D-202-CV-200509435               Baca, Theodore C.        12/12/2005     ALBUQUERQUE DISTRICT



                                               PARTIES TO THIS CASE

          PARTY TYPE           PARTY DESCRIPTION               PARTY #                 PARTY NAME

      D                    Defendant                       1              ALLEN LINDA

      P                    Plaintiff                       1              COSMOS FINANCIAL LLC

                                                           ATTORNEY: ZAMZOK LAWRENCE PAUL




                                              CIVIL COMPLAINT DETAIL

       COMPLAINT        COMPLAINT            COMPLAINT                                        DISPOSITION
                                                                         DISPOSITION
           DATE             SEQ #            DESCRIPTION                                            DATE

                                         CLS: JUDGMENT/         CVB:SETTLED/STIPULATED
      08/14/2006       1                                                                      08/14/2006
                                         DISPOSITION            JUDGMNT
            COA
                                                           COA DESCRIPTION
      SEQUENCE #

      1                Debt and Money Due

              PARTY NAME                                       PARTY TYPE                         PARTY #

      ALLEN LINDA                        D                                                    1

      COSMOS FINANCIAL LLC               P                                                    1


       COMPLAINT        COMPLAINT            COMPLAINT                                        DISPOSITION
                                                                         DISPOSITION
           DATE             SEQ #            DESCRIPTION                                            DATE

                                         CLS: JUDGMENT/         CVB:SETTLED/STIPULATED
      12/12/2005       1                                                                      02/10/2006
                                         DISPOSITION            JUDGMNT
            COA
                                                           COA DESCRIPTION
      SEQUENCE #

      1                Breach of Contract

              PARTY NAME                                       PARTY TYPE                         PARTY #

      COSMOS FINANCIAL LLC               P                                                    1

      ALLEN LINDA                        D                                                    1


       COMPLAINT        COMPLAINT            COMPLAINT                                        DISPOSITION
                                                                         DISPOSITION
           DATE             SEQ #            DESCRIPTION                                            DATE

                                         CLS: JUDGMENT/         CVB:SETTLED/STIPULATED
      12/12/2005       2                                                                      02/10/2006
                                         DISPOSITION            JUDGMNT

https://caselookup.nmcourts.gov/caselookup/app                                                               3/20/2020
Caselookup - Case Detail                                                                        Page 2 of 3
          COA
                     Case 1:20-cv-00649 Document  1-9 Filed 07/02/20 Page 2 of 3
                                        COA DESCRIPTION
      SEQUENCE #

      1              Debt and Money Due

             PARTY NAME                             PARTY TYPE                      PARTY #

      COSMOS FINANCIAL LLC        P                                             1

      ALLEN LINDA                 D                                             1




                                   REGISTER OF ACTIONS ACTIVITY

                                                            EVENT     PARTY   PARTY
      EVENT DATE            EVENT DESCRIPTION                                         AMOUNT
                                                            RESULT    TYPE      #

      05/08/2008 RELEASE OF WRIT OF GARNISHMENT

                    FILING RELEASE OF WAG ASSIGNMENT (PL)

      05/08/2008 SATISFACTION OF JUDGMENT

                    FILING SATISFACTION OF JUDGMENT (PL)

      12/26/2006 TRANSCRIPT OF JUDGMENT
                    FILING COPY OF TRANSCRIPT OF JUDGMENT AS TO DF, ORIGINAL ISSUED 12-26-06
                    (CLERK)
      12/15/2006 PARTIAL SATISFACTION OF JUDGMENT

                    FILING PARTIAL SATISFACTION OF JUDGMENT (PL)

      08/14/2006 CLS: ORDER TO CLOSE
                    FILING ORDER AWARDING PL AGAINST DF $2,280.41 PLUS INTEREST; PAYMENT PLAN


      08/14/2006 CRT: COMPLAINT DISPOSED

      08/14/2006 RPN: REOPEN/MISCELLANEOUS/OTHER

                    IN HOUSE RE-OPEN

      07/25/2006 CERTIFICATE/ PROOF OF MAILING
                    FILING CERTIFICATE OF MAILING OF GARNISHMENT DOCUMENTS TO DF ON 07-19-06
                    (PL)
      07/17/2006 WRIT OF GARNISHMENT
                    FILING COPY OF WRIT OF GARNISHMENT TO CITY OF ALBUQUERQUE ORIGINAL
                    ISSUED ON 7-17-06 (CLERK)
      07/17/2006 APPLICATION WRIT GARNISHMENT

                    FILING APPLICATION FOR WRIT OF GARNISHMENT (PL)

      07/17/2006 ATTORNEY'S AFFIDAVIT

                    FILING ATTORNEY'S AFFIRMATION [OF NON-PAYMENT] (PL ATT)

      07/05/2006 PARTIAL SATISFACTION OF JUDGMENT

                    FILING PARTIAL SATISFACTION OF JUDGMENT (PL)

      02/10/2006 CLS: STIPULATED JUDGMENT
                    FILING STIPULATED JUDGMENT AWARDING PL JUDGMENT AGAINST DF IN THE
                    AMOUNT OF $2,925.23; ESTABLISHING PAYMENT PLAN
      02/10/2006 CRT: COMPLAINT DISPOSED

      01/03/2006 SUMMONS RETURN

                    FILING SUMMONS RETURNED SERVED DF ON 12/29/05 <NO FEE POSTED> (PL)

      12/12/2005 ARB: CERT IS SUBJECT

https://caselookup.nmcourts.gov/caselookup/app                                                   3/20/2020
Caselookup - Case Detail                                                                      Page 3 of 3
                      Case
                 FILING     1:20-cv-00649
                        COURT-ANNEXED        Document
                                      ARBITRATION       1-9 Filed
                                                  CERTIFICATION (PL) 07/02/20 Page 3 of 3

      12/12/2005 SUMMONS ISSUED

      12/12/2005 OPN: COMPLAINT

                   FILING COMPLAINT ON A CONTRACT AND FOR DEBT AND MONEY DUE




                                    JUDGE ASSIGNMENT HISTORY

       ASSIGNMENT DATE        JUDGE NAME       SEQUENCE #      ASSIGNMENT EVENT DESCRIPTION

      12/12/2005           Baca, Theodore C.   1             INITIAL ASSIGNMENT


     Return        Print




                                                   ©2007 New Mexico Courts




https://caselookup.nmcourts.gov/caselookup/app                                                 3/20/2020
Case 1:20-cv-00649 Document 1-10 Filed 07/02/20 Page 1 of 1
Case 1:20-cv-00649 Document 1-11 Filed 07/02/20 Page 1 of 1
